Citation Nr: 0512234	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  99-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
the residuals of a shrapnel wound of the right shoulder. 

2.  Entitlement to an increased evaluation for Tietze's 
syndrome, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, wherein the RO denied a compensable 
rating for the service-connected right shoulder disability, 
and denied an increased rating for Tietze's syndrome. 

In October 2003, the Board remanded the veteran's claims to 
the Wilmington, Delaware RO for additional development.  The 
case has returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The residuals of a shrapnel wound of the right shoulder 
are not manifested by more than slight injury to Muscle Group 
III, and are not responsible for any of the veteran's current 
shoulder symptoms.  

3.  The veteran has moderate tenderness in the middle and 
distal two-thirds of the sternum; there is no functional 
impairment from this condition.  


CONCLUSIONS OF LAW

1.  A compensable rating for service-connected residuals of a 
shrapnel wound of the right shoulder is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.40, 4.45, 4.56, 4.59, 4.71a (Diagnostic Code 
5201), 4.73 (Diagnostic Code 5303) (2004).

2.  An increased rating for service-connected Tietze's 
syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.27, 4.40, 
4.59, 4.73 (Diagnostic Code 5321) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in  38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.
38 C.F.R. § 4.14 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2004).

38 C.F.R. § 4.56 provides that slight muscle disability is 
found where there has been a simple wound of the muscle 
without debridement or infection.  Clinical examination would 
disclose the absence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic fragments 
retained in muscle tissue would be present.  Moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side. 
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  With severe 
muscle disability, there is evidence of wide damage to muscle 
groups in the missile track.  There must be indications on 
palpation of loss of deep fascia or muscle substance, or 
soft, flabby muscles in the wound area.  There must be severe 
impairment of function, that is, strength, endurance and 
coordination, of the involved muscle group.  In addition, 
x-ray evidence of minute multiple scattered foreign bodies, 
or visible evidence of atrophy, may indicate a severe muscle 
disability.  38 C.F.R. § 4.56 (2004).

The evidence of record reflects that the veteran is right-
handed.  Therefore, his  right shoulder is considered his 
major or dominant extremity. See 38 C.F.R. § 4.69 (2004).

The veteran's right shoulder disability is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.73, Diagnostic 
Code 5303.  Diagnostic Code 5303 provides evaluations for 
disability of Muscle Group III:  the elevation and abduction 
of the arm to the level of the shoulder; and, forward and 
backward swing of the arm in conjunction with muscle group 
II.  The intrinsic muscles of the shoulder girdle include the 
pectoralis major I (clavicular) and the deltoid.  This 
diagnostic code provides a noncompensable evaluation for 
slight muscle injury of the dominant extremity.  Higher 
ratings (20 and 30 percent) will be assigned for moderate and 
moderately severe muscle injury of the dominant extremity, 
respectively.  A 40 percent evaluation will be assigned for 
severe muscle injury of the dominant extremity.  38 C.F.R. § 
4.73, Diagnostic Code 5303 (2004).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004), a 
20 percent evaluation will be assigned for limitation of 
motion of the major arm to shoulder level, a 30 percent 
evaluation is warranted where limitation of motion of the 
major arm is midway between side and shoulder level.  Where 
limitation of motion of the major arm is limited to 25 
percent from the side, a 40 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion for the shoulder is as follows:  
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Injury to muscles of the thoracic group, affecting 
respiration, is awarded a 20 percent rating for severe or 
moderately severe damage.  Diagnostic Code 5321.  A 10 
percent rating is assigned for moderate damage, and a 
noncompensable rating is assigned for slight damage.  Id.  

II.  Factual Background

The veteran maintains that his service-connected right 
shoulder disability and Tietze's syndrome are more severely 
disabling than reflected by the currently assigned 
noncompensable and 10 percent disability evaluations, 
respectively.  In support of this contention, in an April 
2004 statement to the RO, the veteran requested that he be 
afforded another VA examination of his right shoulder and 
Tietze's syndrome because they had both increased in severity 
since his previous VA examination in October 2002.  In this 
regard, he maintained that he had increased pain in his right 
shoulder, that both disabilities had a negative impact on his 
ability to perform at his job (the veteran is employed at 
motor vehicle assembly plant) and that the cold weather 
affected his Tietze's syndrome.  

Service medical records reflect that in early February 1969, 
the veteran was seen in the dispensary for Tietze's syndrome 
of the 5th left costal cartilage.  He was injected with 
Xylocaine and Decadron.  When examined for separation from 
service in March 1969, the veteran's chest and upper 
extremities were reported as "normal."  X-rays of the chest 
were normal.  In the notes section of the report, the 
examiner indicated that the veteran had sustained a minor 
shrapnel wound of the right shoulder in October 1967.

Post-service VA and private medical evidence, dated from May 
1970 to March 2004, is of record.  A May 1970 VA 
hospitalization report reflects that the veteran was admitted 
to the hospital with a history of anterior chest pain.  He 
described having a dull, interiorly located and non-radiating 
pain, which was related to exertion.  He indicated that he 
worked in a factory and that his job required a lot of 
activity (i.e., walking and carrying heaving objects).  A 
chest X-ray and electrocardiogram were reported as normal.  
At discharge, a diagnosis of chest pain with no pathology was 
recorded.  

When examined by VA in June 1970, the veteran reported having 
sustained a shrapnel wound of the right shoulder in Vietnam.  
He also complained of left parasternal pain since 1968.  He 
described having episodes of localized left parasternal chest 
pain of one to two minutes when he moved around or following 
physical activity.  The veteran did not describe any symptoms 
referable to the right shoulder.  An examination of the 
veteran's respiratory system revealed that his chest was 
clear to percussion and auscultation.  An examination of the 
right shoulder was normal; there was no evidence of a scar.  
X-rays of the right shoulder revealed no evidence of any bone 
injury, arthritis or other osseous pathology.  There was no 
visible opaque foreign body.  A diagnosis of chest pain, 
undetermined (not present at time of examination) was 
recorded by the examining physician. 

X-rays of the right shoulder, dated in May 1995, revealed a 
tiny calcific density projecting at the superior aspect of 
the acromioclavicular joint.  The glenohumeral joint was 
unremarkable.  Mineralization of the bony structures was 
normal. 

A May 1996 report, submitted by C. W. M. D.O., reflects that 
the veteran had received treatment for symptoms of anterior 
wall chest pain and shoulder pain.  Dr. M. concluded that the 
veteran had impingement syndrome of the left shoulder and 
chronic costochondritis, which had caused fatigue, chest 
pain, and shortness of breath due to his constant use of his 
arms and shoulders at work.  

A June 1996 VA orthopedic examination report reflects that 
the veteran was employed on an assembly line.  The veteran 
reported having chest pain, which he related to heavy lifting 
with his chest and arms at his job.  The veteran indicated 
that he was under the care of a private physician, Dr. R., 
and that he had been taking Ibuprofen when the problem really 
bothered him.  He related that the pain made his job 
difficult.  Upon physical evaluation, palpation of the 
costosternal area with the insertion of ribs four through 
eight, bilaterally, revealed tenderness to palpation.  The 
veteran was also bothered when both of his arms were crossed 
across his chest as if he was hugging himself.  A diagnosis 
of costochondritis was recorded by the examining physician.  
The examiner noted that the veteran's condition was somewhat 
debilitating and that it might interfere with his job.  The 
examiner recommended that the veteran move around throughout 
the day, and stretch out his back and chest by moving his 
arms out to the side and stretching the chest area.

A VA hospitalization report, dating from August to September 
1997, reflects that the veteran was hospitalized for an un-
related psychiatric disability.  During hospitalization, x-
rays of the chest and an electrocardiogram were negative.  It 
was noted that the veteran experienced some relief from 
chondritis as a result of being treated with heat, an 
analgesic balm and a heated pool.  At discharge, diagnoses of 
costochondritis and recurrent right shoulder pain were 
recorded. 

A September 1997 magnetic resonance imaging scan of the right 
shoulder revealed impingement syndrome; degenerative joint 
disease of the acromioclavicular joint; subacromial spur; and 
severe focal tendonitis with associated subdeltoid bursitis.  
There was no evidence of any supraspinatus atrophy or tendon 
retraction.  The infraspinatus and subscapularis muscles and 
tendons were normal.  

When examined by VA in November 1997, the veteran indicated 
that since his discharge from service, he had problems with 
his right shoulder and with anterior sternal pain.  In this 
regard, he complained of having symptoms in the anterior 
sternum two to four times a week with lifting, a deep cough 
and activity.  Upon evaluation of the right shoulder, the 
veteran had no pain at rest, but when he moved the shoulder 
and had it in a range of 100 degrees of forward elevation or 
abduction, pain occurred.  The veteran was unable to sleep on 
his right shoulder.  He related that his symptoms had 
increased over the previous two years, especially since he 
had decreased the amount of Motrin because of ill side 
effects.  Upon evaluation of the veteran's anterior chest, 
there was tenderness just to the left of the sternum from the 
third to the fifth ribs involving the costochondral junction 
and the intercostal muscles.  

Upon evaluation of the right shoulder by VA in November 1997, 
the veteran had forward elevation and abduction to 150 
degrees, internal and external rotation to 80 degrees, and 
full backward elevation and adduction.  However, there was 
pain with crepitation throughout all ranges of motion.  There 
was also tenderness over the subdeltoid bursa laterally and 
over the bicipital groove with a positive impingement sign at 
100 degrees.  Strength was intact with no atrophy.  Diagnoses 
of chronic impingement syndrome of the right shoulder with 
symptomatic arthrofibrosis with degenerative joint 
disease/rotator cuff attrition and chronic left intercostal 
myalgia/costochondritis, of the left rib cage anteriorly (3rd 
to 5th ribs) were recorded by the examiner.  The examiner 
concluded that given the veteran's history, physical 
examination and diagnostics, he had functional impairment of 
the right shoulder which had resulted in fatigability, lack 
of endurance and strength, and flare-ups that would lead to 
further decreased range of motion.  Regarding the veteran's 
chest, the examiner indicated that there was no functional 
problem.  

An October 2002 VA orthopedic examination report reflects 
that the veteran complained of having chest pain three to 
four times a week which lasted several hours.  The examiner 
noted that the veteran continued to be employed in a motor 
vehicle assembly plant and that he had not lost time from 
work on account of his pain.  The veteran related if he 
performed manual work during the entire day, he felt tired 
and weak.  He reported that the symptoms interfered with 
various daily and leisure activities.  Regarding the right 
shoulder, the veteran stated that he continued to have pain 
with lifting objects using his right upper extremity (i.e., 
lifting parts at work).  He described the pain as being 
located at the anterosuperior aspect of the right shoulder 
and that it was aggravated by lying in the wrong position and 
when he pushed up with his hands using his right shoulder. 
The veteran indicated that he felt a tightness in the right 
shoulder along with a popping and aching sensation.  He felt 
that the right shoulder fatigued easily.  Neither the 
shoulder nor the chest was found to have prevented him from 
working at the assembly line.  The veteran related that he 
had some difficulty performing work around the house, such as 
lawn mowing.  He reported taking some occasional ibuprofen 
for his right shoulder.  

On examination by VA in October 2002, the veteran's sternum 
had moderate tenderness, which was localized in the middle of 
the sternum at the junction of the  middle and distal two-
thirds.  There was no tenderness over the costal cartilages 
or costochondral junctions; masses were not found.  
Examination of the right shoulder revealed normal contour 
equal to the left shoulder with no apparent atrophy or scars.  
The veteran had pain free motion of the right shoulder in 
flexion to 110 degrees with another ten degrees possible to a 
maximum of 120 degrees.  Pain free abduction was to 105 
degrees with another 20 degrees possible to 125 degrees.  
External rotation was painful at 55 degrees, and the veteran 
was unable to externally rotate it any farther.  Adduction 
was painful at 25 degrees but he was able to reach a total of 
30 degrees with pain.  Extension became painful at 70 degrees 
and the veteran was unable to extend beyond that point.  
Internal rotation became painful when the hand reached the 
upper lumbar area.  There was localized tenderness at the 
anterior aspect of the right shoulder.  There was normal 
muscle strength on manual muscle testing of all muscles with 
the exception of external rotation, which was slightly weak 
at 4+/5.  X-rays of the sternum were normal.  X-rays of the 
right shoulder were normal with the exception of a small 
ossicle, one or two millimeters in diameter, at the superior 
aspect of the acromioclavicular joint.  

After a review of the September 1997 MRI of the right 
shoulder and the in-service reports with respect to the 
Tietze's syndrome, the VA examiner in October 2002 entered 
impressions of chronic sternal pain, cause undetermined, 
right shoulder impingement syndrome, mild degenerative joint 
disease of the right acromioclavicular joint, and right 
shoulder subacromial bursitis with rotator cuff tendonitis.  
The examiner indicated that based on the location of the 
sternal pain and tenderness, he was unable to make a 
diagnosis of Tietze's syndrome.  He further noted that the 
sternal pain would not have had any effect on any chest 
motion or muscle group of the chest, nor would it have been 
responsible for weakness, fatigue or incoordination.  

Regarding the right shoulder, the VA examiner in October 2002 
related that the main evidence of pain on motion was the 
veteran's statements that he had pain at some point or with 
some activity.  It was the VA examiner's opinion that the 
right shoulder had caused a mild degree of functional 
impairment due to pain, and pain-related weakness and 
fatigability.  There was, however, no evidence of any 
incoordination involved with the right shoulder.  The 
examiner noted that while there was increased pain, 
restriction of motion, weakness, and fatigability associated 
with flare-ups of pain, it was not possible to quantitate 
such factors.  The examiner concluded that based on the 
evaluation of muscle disabilities and a description included 
in the claims file, he was unable to attribute the veteran's 
present condition to any of the aforementioned factors.  In 
this regard, the examiner expounded that even under slight 
disability of muscles, the veteran would have to had a wound 
of muscle, and that there was no penetrating wound or scars.  
Overall, the examiner determined that the veteran's shoulder 
disability was not due to a muscle injury but to rotator cuff 
tendonitis/bursitis.  

A May 2003 private treatment report reflects that the veteran 
was seen for a follow-up for his right shoulder and 
costochondritis.  He was instructed to take ibuprofen as 
needed and to return to the clinic in four to five weeks. 

In a February 2003 request for development and an October 
2003 remand, the Board requested that the October 2002 VA 
examiner submit a supplemental report stating whether any 
pathology of the right shoulder was a residual of the 
service-connected shrapnel wound of the right shoulder.  More 
specifically, the Board requested that the VA examiner state 
whether any existing impingement syndrome, degenerative joint 
disease of the acromioclavicular joint, subacromial spur, 
focal tendonitis with associated subdeltoid bursitis, or 
pain, was a residual of the October 1967 shrapnel wound to 
the right shoulder.  In rendering the opinion, the Board 
requested that the VA examiner consider the March 1969 
separation examination report which contained a history of a 
minor shrapnel wound to the right shoulder; the June 1970 x-
rays of the right shoulder showing no evidence of bone 
injury, arthritis or other osseous pathology and no viable 
opaque foreign body; a May 1995 VA examination report noting 
a history of achiness; the veteran's description of the 
injury in a November 1997 VA examination report; and his 
vocation as a spot welder for 30 years after leaving military 
service.  

In March 2004, the VA examiner provided an addendum to his 
October 2002 examination report.  A review of the March 2004 
addendum reflects that the VA examiner had first reported 
that there were no references to any shrapnel injury to the 
right shoulder.  However, he subsequently indicated that the 
veteran's separation examination report contained a statement 
that there was a minor shrapnel wound to the right shoulder 
in October 1967.  The examiner concluded that in the absence 
of a penetrating wound, a direct blow would have caused a 
contusion.  He determined that the contusion was not 
responsible for any of the current shoulder conditions or 
symptoms.  



III.  Analysis

Right Shoulder

The evidence indicates that the veteran's right shoulder 
shrapnel wound injury resulted in no significant residuals.  
In this regard, a VA examiner concluded, after a physical 
evaluation of the veteran and a review of the claims files, 
in an October 2002 report and in a March 2004 addendum that 
the service-connected residuals of a shrapnel wound of the 
right shoulder were not responsible for any of the veteran's 
current shoulder conditions or symptoms.  In bolstering his 
opinion, the VA examiner indicated in October 2002, that the 
veteran's current shoulder disability was not due to a muscle 
injury but to rotator cuff tendonitis/ bursitis, a disability 
for which service connection has not been established.  In 
addition, the examiner expounded that even under slight 
disability of muscles, there was no evidence of any muscle 
wound or scars.  Indeed, the examiner opined in March 2004 
that in the absence of any penetrating wound, a direct blow 
would have caused a contusion, which he determined was not 
responsible of any of the veteran's current shoulder 
conditions or symptoms.  Absent a showing of any residual 
disability, it may not be concluded that the veteran's 
service-connected condition has caused more than slight 
injury to Muscle Group III.  Thus, no more than the current 
noncompensable rating is warranted for this disability.  
Diagnostic Code 5303.  

In reaching the decision above, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.

Tietze's syndrome

Service connection was established for Tietze's syndrome, 
also called costochondritis, in a July 1970 rating decision.  
The veteran was assigned a noncompensable rating under 
diagnostic codes 5299-5297.  In a July 1996 rating decision, 
the RO assigned a 10 percent evaluation to the service-
connected Tietze's syndrome.  

When an unlisted disease, injury or residual condition is 
encountered, requiring a rating by analogy, the diagnostic 
code number will be "built up" as follows:  The first 2 
digits will be selected from that part of the schedule most 
closely identifying the part, or system of the body involved; 
the last 2 digits will be "99" for all unlisted conditions.  
If the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen. 38 C.F.R. § 4.27.  
Incidentally, the prefix 52-, used in the veteran's case 
pertains to musculoskeletal diseases.  The prefix 53- 
pertains to muscle injuries.

The veteran is advised that pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5297 (2004) in order to obtain a 20 percent 
rating, he must demonstrate removal of two ribs without 
regeneration.  As noted in the background above, the veteran 
has not experienced this problem.  Nevertheless, it should be 
pointed out that the assignment of a particular diagnostic 
code is completely dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Tedeschi v. Brown, 7 Vet. App. 411 (1995).  

In the present case, because the veteran's medical history is 
not remarkable for resection of the ribs, the veteran may be 
rated under 38 C.F.R. § 4.73, Diagnostic Code 5321.  Under 
Diagnostic Code 5321, a 10 percent rating is warranted for 
moderate impairment of muscle injury affecting muscles of 
respiration (thoracic muscles).  A 20 percent rating, the 
maximum allowed, is warranted for severe or moderately severe 
impairment of the muscles of respiration.  See 38 C.F.R. § 
4.73, Diagnostic Code 5321 (2004).

The current state of musculoskeletal chest wall pain, 
classified as Tietze's syndrome, certainly is not analogous 
to a moderately severe or worse injury of the muscles of 
respiration under 38 C.F.R. § 4.73, Diagnostic Code 5321.  
There simply is no moderately severe loss of strength or 
endurance associated with this pain.  No equivalency exists 
with loss of muscle substance or resistance.  Indeed, the VA 
examiner specifically indicated in October 2002 that the 
veteran's sternal pain did not have any effect on any motion 
or muscle groups of the chest; nor was it responsible for 
weakness, fatigue, or incoordination.  Hence, a rating in 
excess of 10 percent by analogy to the rating criteria under 
Diagnostic Code 5321 cannot be assigned.

The Board notes that pain is a feature of the veteran's 
disability picture.  VA examinations conducted in October 
2002 showed the presence of tenderness in the middle and 
distal two-thirds of the sternum.  However, the examiner 
noted that the sternal pain did not have any effect on any 
motion or muscle groups of the chest nor was it responsible 
for weakness, fatigue, or incoordination.  In other words, 
there has been no functional impairment shown as a result of 
the pain.  As a consequence, the Board finds that an 
evaluation in excess of 10 percent evaluation based upon 
functional loss due to pain or other factors is not 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In reaching the decisions above, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.

IV.  Extraschedular Consideration

Although the veteran has described having difficulty at work 
lifting items because of his chest pain and right shoulder 
disability, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2004).  The current evidence of record 
does not demonstrate that either the service-connected 
residuals of a shrapnel wound of the right shoulder or 
Tietze's syndrome have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  Indeed, when examined by VA in October 2002, the 
veteran indicated that he had continued to be employed in a 
motor vehicle assembly plant and that he had not lost any 
time from work as a result of his service-connected right 
shoulder disability or Tietze's syndrome.  His problems may 
have some effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2004).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

V.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date.  A discussion 
of the pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in August 2001.  
This letter apprised the veteran of the provisions under the 
VCAA and the implementing regulations, of the evidence needed 
to substantiate the claims on appeal, and the obligations of 
VA and the veteran with respect to producing that evidence.  
The letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including such 
things as records from any VA or private facility.  In 
addition, in an October 2002 supplemental statement of the 
case, the RO informed the veteran that to substantiate his 
claims for increased evaluations for service-connected 
residuals of a shrapnel wound to the right shoulder and 
Tietze's syndrome the evidence must demonstrate that the 
disabilities have increased in severity and that they have 
met the specific criteria under the relevant diagnostic codes 
for higher evaluations.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant has been told of the necessity to submit all 
pertinent evidence in his possession.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
(Although notice required by the VCAA was not completed until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, the veteran 
has been afforded VA examinations regarding his increased 
evaluation claims.  In addition, in a February 2003 request 
for development and in an October 2003 remand, the Board took 
additional development with respect to the veteran's claims, 
to include requesting an addendum to address deficiencies 
found within an October 2002 VA examination.  The addendum 
was provided in March 2004.  In addition, private and VA 
treatment reports have been submitted by the veteran with 
respect to the claims on appeal.  As a result, there is no 
outstanding evidence to be obtained, either by VA or the 
veteran.  Taken together, the Board is persuaded that there 
is no reasonable possibility that further development would 
unearth any additional evidence helpful to the veteran.  


ORDER

An increased (compensable) evaluation for residuals of a 
shrapnel wound of the right shoulder is denied.

An increased evaluation for Tietze's syndrome is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


